Citation Nr: 1505858	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-01 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for lumbosacral spine degenerative joint disease (a low back disability), in excess of 10 percent for the period from April 27, 2005 to May 12, 2010, and in excess of 20 percent for the period from May 12, 2010.

2.  Entitlement to a higher initial disability rating for a left hip injury with trochanteric tendonitis and bursitis (a left hip disability) in excess of 10 percent for the period from April 27, 2005.

3.  Entitlement to service connection for cervical spine arthritis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2010 (initial rating claims), September 2011 (TDIU), and July 2012 (service connection for cervical spine arthritis) by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.
 
The issues of service connection for cervical spine arthritis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the initial rating period from April 27, 2005 to May 12, 2010, the low back disability manifested symptoms and functional impairment including forward flexion to 45 degrees, pain, stiffness, spasms, radiating pain to the left, and increasing pain when bending, lifting, and twisting, as well as with prolonged sitting and standing.
 
2.  For the initial rating period from May 12, 2010, the low back disability manifested symptoms and functional impairment including forward flexion to 60 degrees, stiffness, fatigue, spasms, decreased motion, and flare-ups of pain with physical activity and stress. 

3.  For the rating period from April 27, 2005, the left hip disability manifested symptoms and functional impairment including flexion to 90 degrees, extension to 10 degrees, abduction to 20 degrees, adduction to 10 degrees, external rotation to 25 degrees, internal rotation to 20 degrees, weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, pain, daily flare-ups of pain from activity and stress, and difficulty with standing and walking.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the rating period from April 27, 2005 to May 12, 2010, the criteria for a higher initial rating of 20 percent for a low back disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2.  For the rating period from May 12, 2010, the criteria for a higher initial rating in excess of 20 percent for a low back disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

3.  For the rating period from April 27, 2005, the criteria for a higher initial rating in excess of 10 percent for a left hip disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5252 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination and medical opinion reports, private examination and medical opinion reports, Social Security Administration disability records, lay statements from the Veteran's friends and family, and the Veteran's written statements.

VA most recently examined the service-connected low back and left hip disabilities in May 2011.  The VA examiner (QTC) interviewed the Veteran regarding past and present symptomatology, performed a physical examination, and reported on the relevant disability criteria and functional impairment.  For these reasons, the Board finds that the May 2011 VA musculoskeletal examination is adequate and that no further medical examination or opinion is necessary to decide the issues of a higher initial ratings for the service-connected low back and left hip disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.
The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

Pyramiding, that is, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initial Rating for a Low Back Disability

In an April 2010 rating decision, the RO granted service connection for a low back disability and assigned a 10 percent disability rating, effective April 27, 2005.  In September 2010, the RO assigned a higher initial rating of 20 percent for the low back disability; however, the 20 percent rating is effective only for the period from May 12, 2010.  The Veteran contends that a higher initial disability rating than 
20 percent is warranted for the entire rating period based on pain, difficulty moving, and required use of a cane.  See December 2014 representative letter; January 2012 VA Form 9.

April 27, 2005 to May 12, 2010

For the rating period from April 27, 2005 to May 12, 2010, the Veteran's low back disability has been rated at 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under the rating schedule, a lumbosacral spine disability is to be rated under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Rating Based on Incapacitating Episodes

In regard to the first method of rating (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 10 percent rating is warranted if IVDS - which encompasses the degenerative changes to the Veteran's lumbosacral spine - is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  The next higher rating of 20 percent is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the service-connected low back disability was manifested by incapacitating episodes having a total duration of at least two weeks but less than four weeks during any period from April 27, 2005 to May 12, 2010.  VA and private treatment records during this period do not reveal, and the Veteran has not reported, any physician-prescribed bed rest related to the low back.  No incapacitating episodes are discussed in the April 2006 VA or July 2006 Dr. R.H. examination reports.  For these reasons, the Board finds that an increased rating in excess of 10 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.




Rating Based on the General Rating Formula for Spine Disabilities

In regard to the second method of rating (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is at least in equipoise on the question of whether the low back disability manifested symptoms including forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees, as required for a higher initial rating of 20 percent.  VA examined the low back in April 2006.  Forward flexion was measured to 70 degrees without pain, and to 80 degrees with pain.  Extension was measured to 20 degrees without pain, and to 25 degrees with pain.  Right and left lateral flexion were both measured to 30 degrees without pain.  Ride and left lateral rotation were both measured to 50 degrees without pain.  Based on these measurements, and using the point of pain as the furthest part of motion, forward flexion of the thoracolumbar spine was 70 degrees and the combined range of motion of the thoracolumbar spine was 250 degrees.  The examination did not reveal muscle spasm or guarding that resulted in abnormal gait or spinal contour.  Similarly, the examination did not reveal favorable ankylosis of the entire thoracolumbar spine.  

During the April 2006 VA examination, the Veteran reported a medical history for the low back that included pain and stiffness, as well as pain that radiates through the left leg through to the foot.  The Veteran noted use of a cane for walking, as well as an elastic brace for back support.  The Veteran described how sitting in one position for a long time, walking, and standing increased low back pain.  VA treatment records for the period from April 27, 2005 to May 12, 2010 include several complaints of low back pain, and the Veteran frequently emphasized the pain radiating to the left leg. however, the VA treatment records do not include any additional symptoms or impairment beyond those already discussed.

Dr. R.H., a private orthopedic physician, conducted an independent medical examination of the low back disability.  The examination report is undated; however, it was submitted in July 2006.  Dr. R..H. reported thoracolumbar spine flexion to 20 degrees, extension to 5 degrees, and right and left lateral flexion to 
10 degrees each.  There were no measurements for right or left lateral rotation reported.  The Veteran discussed symptoms including pain with spasms and episodes of sharp pain.  Additionally, the Veteran reported increasing pain when bending, lifting, or twisting.

In sum, the lay and medical evidence demonstrates consistent low back symptoms including pain, stiffness, spasms, and radiating pain to the left, and functional impairment including painful motion and increasing pain when bending, lifting, and twisting, as well as with prolonged sitting and standing.  On the question of range of motion, however, the evidence is inconsistent.  Over the course of approximately three months, thoracolumbar flexion was reduced from 70 degrees to 20 degrees, extension was reduced from 20 degrees to 5 degrees, and right and left lateral flexion were reduced from 30 degrees to 10 degrees each.  In each measurement, motion was reduced by over 60 percent.  There are no contemporaneous private or VA treatment records that reflect a worsening of symptoms during this three month period.

Given the substantial spread in range of motion measurements, and no indication that either set of measurements is unreliable or inaccurate, the Board has averaged the range of motion measurements from April 2006 (VA) and July 2006 (Dr. R.H.) to find that the forward flexion of the thoracolumbar spine more nearly approximated 45 degrees for the period from April 27, 2005 to May 12, 2010.  After resolving reasonable doubt in favor of the Veteran, the Board finds that, for the period from April 27, 2005 to May 12, 2010, the criteria for a 20 percent disability rating based on limitation of motion of the thoracic spine have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242.  Because the preponderance of the evidence is against the appeal for a higher rating in excess of 20 percent for the rating period from April 27, 2005 to May 12, 2010, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7.  

Consideration of Rating Neurological Abnormalities

The Board has also considered whether there is any objective neurologic abnormalities associated with the service-connected thoracic spine disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  During the April 2006 VA examination, the Veteran reported that there was no history of any bladder or bowel functional impairment except frequency.  No neurological symptoms related to the low back were reported in the Dr. R.H. examination report, and neither private nor VA treatment records show complaints, treatment, or symptoms related to a neurological abnormality related to the low back.  The Board notes the Veteran's subjective reports of paresthesia and numbness; however, the objective findings do not demonstrate any abnormal neurologic manifestations.  See General Rating Formula for Diseases and Injuries of the Spine, Note 1.  As such, the Board finds that a separate rating for objective neurologic abnormalities associated with the service-connected thoracolumbar spine disability is not warranted for the period from April 27, 2005 to May 12, 2010.  Id.  

From May 12, 2010

For the rating period from May 12, 2010, the Veteran's low back disability has been rated at 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The same rating schedule criteria outlined in the discussion regarding the earlier rating period apply to the period from May 12, 2010.  

Rating Based on Incapacitating Episodes

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the service-connected low back disability was manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during any period from May 12, 2010, as required for a higher 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  VA and private treatment records during this period do not reveal, and the Veteran has not reported, any physician-prescribed bed rest related to the low back.  No incapacitating episodes are discussed in the June 2012 (cervical spine examination), May 2011, or July 2010 VA examination reports.  For these reasons, the Board finds that a higher initial rating in excess of 20 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.

Rating Based on the General Rating Formula for Spine Disabilities

After a review of all the evidence, lay and medical, the Board finds that, for the period from May 12, 2010, the weight of the evidence is against finding that the low back disability manifested forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, as required for a higher 40 percent disability ratings.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

At a VA examination of the low back in July 2010, the Veteran reported additional relevant low back disability symptoms including stiffness, fatigue, spasms, and decreased motion.  The Veteran reported that pain can be exacerbated by physical activity and stress.  The examination report also reflects use of a back brace.

Range of motion of the thoracolumbar spine at the July 2010 VA examination was recorded as follows: forward flexion to 60 degrees; extension to 10 degrees; right lateral flexion to 15 degrees; left lateral flexion to 10 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 10 degrees.  Pain did not limit motion further, the Veteran was able to perform repetitive use testing with three repetitions, and motion was not limited beyond the points noted above.  Based on these measurements, forward flexion of the thoracolumbar spine was 60 degrees and the combined range of motion of the thoracolumbar spine was 125 degrees.  The examination did not reveal muscle spasm or guarding that resulted in abnormal gait or spinal contour.  Similarly, the examination did not reveal favorable ankylosis of the entire thoracolumbar spine.  

At a VA examination of the low back again in May 2011, the Veteran reported additional relevant low back disability symptoms including stiffness, fatigue, spasms, decreased motion.  Range of motion of the thoracolumbar spine was recorded as follows: forward flexion to 90 degrees; extension to 15 degrees; right lateral flexion to 20 degrees; left lateral flexion to 25 degrees; right lateral rotation to 25 degrees; and left lateral rotation to 30 degrees.  Pain did not limit motion further.  Similarly, the Veteran was able to perform repetitive use testing with three repetitions, and motion was not limited beyond the points noted above.  Based on these measurements, forward flexion of the thoracolumbar spine was 90 degrees and the combined range of motion of the thoracolumbar spine was 205 degrees.  The examination did not reveal muscle spasm or guarding that resulted in abnormal gait or spinal contour.  Similarly, the examination did not reveal favorable ankylosis of the entire thoracolumbar spine.  The VA examiner noted left lumbar tenderness, as well as tenderness along the spinal contour.  

In sum, the reported relevant symptoms of stiffness, fatigue, spasms, decreased motion, and tenderness have been consistent through the period from May 12, 2010.  For the period from May 12, 2010, range of motion measurements have ranged from 60 to 90 degrees in forward flexion, with combined ranges of motion from to 125 to 205 degrees; however, the Board resolves reasonable doubt in favor of the Veteran to find that the low back disability more closely approximated forward flexion of the thoracolumbar spine to 60 degrees, and combined range of thoracolumbar spine motion to 125 degrees during the entire period from May 12, 2010.  

Review of the Veteran's statements and VA treatment records do not reveal other relevant symptoms or additional impairment than those already discussed.  As these symptoms and impairments do not support a finding of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, the Board finds that the weight of the evidence is against finding that the criteria for a higher 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine have been met or more nearly approximated for any period.  38 C.F.R. §§ 4.3, 4.7.

Consideration of Rating Neurological Abnormalities

The Board has also considered whether there is any objective neurologic abnormalities associated with the service-connected low back disability that warrant a separate rating for the period from May 12, 2010.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Review of the May 2011 and July 2010 VA examination reports, as well as the VA treatment records, reflects the Veteran's subjective reports of paresthesia and numbness, but does not reveal objective abnormalities associated with the low back, as required by the rating criteria for a separate rating for neurologic disorders.  See General Rating Formula for Diseases and Injuries of the Spine, Note 1.  For this reason, the Board finds that a separate evaluation for neurologic abnormalities associated with the service-connected thoracolumbar spine disability is not warranted for the period from May 12, 2010.  Id.  

Initial Rating for Left Hip Disability

In an April 2010 rating decision, the RO granted service connection for a left hip disability and assigned a 10 percent disability rating, effective April 27, 2005.  In September 2010, the RO continued the 10 percent disability rating for the left hip disability.  The Veteran contends that a higher initial disability rating than 
10 percent is warranted for the entire rating period based on pain, difficulty moving, and required use of a cane.  See December 2014 representative letter; January 2012 VA Form 9.

For the rating period from April 27, 2005, the service-connected left hip disability has been rated at 10 percent disabling under Diagnostic Code 5299-5252.  38 C.F.R. § 4.71a.  Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5252 (limitation of flexion of the thigh), a 10 percent rating is assigned with flexion limited to 45 degrees; a 20 percent rating is assigned with flexion limited to 30 degrees; a 30 percent rating is assigned with flexion limited to 20 degrees; and a 40 percent rating is assigned with flexion limited to 10 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5251 (limitation of extension of the thigh), a 10 percent rating is assigned with extension limited to 5 degrees.  Id.

Under Diagnostic Code 5253, pertaining to impairment of the thigh, a 10 percent rating  is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees. 38 C.F.R. § 4.71a. 

Diagnostic Code 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent rating with slight knee or hip disability, a 
20 percent rating with moderate knee or hip disability, and 30 percent rating with marked knee or hip disability.  38 C.F.R. § 4.71a. 

The terms "moderate" and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.

On review of all the evidence, lay and medical, the Board finds that, for the entire rating period from April 27, 2005, the left hip disability has manifested symptoms and impairment including limitation of motion, weakness, stiffness, swelling, heat, redness, reports of giving way, lack of endurance, locking, fatigability, pain, daily flare-ups of pain from activity and stress, and difficulty with standing and walking.  As discussed in more detail below, however, the evidence does not demonstrate that a higher initial rating under Diagnostic Code 5299-5252, or a separate rating under the other schedular rating criteria for the hips, is warranted.

Dr. A.D., a private doctor of orthopedics, examined the left hip in July 2005.  The private July 2005 examination report reflects left hip disability symptoms including swelling and pain, with aggravation when standing and walking.  The Veteran reported difficulty with kneeling and squatting.  No range of motion measurements were provided.

Dr. R.H., also a private doctor of orthopedics, examined the left hip in July 2006.  Range of motion in the left hip (thigh) was reported as follows: flexion to 
90 degrees, extension to 15 degrees, abduction to 20 degrees, adduction to 
10 degrees, internal rotation to 20 degrees, and external rotation to 25 degrees.  The Veteran reported left hip disability symptoms including pain, with pain down the lateral aspect of the left leg.  The Veteran also reported difficulty climbing stairs, grades, squatting, and kneeling.  Dr. R.H. noted a stance phase limp to the left on a flat surface.

At a VA examination of the left hip disability in July 2010, the Veteran reported symptoms including weakness, stiffness, swelling, heat, lack of endurance, locking, and pain, as well as functional impairment described as difficulty walking and standing.  The Veteran also reported flare-ups of pain with physical activity.

At the July 2010 VA examination, range of motion in the left hip (thigh) was recorded as follows: flexion to 125 degrees, with pain at 90 degrees; extension to 30 degrees, with pain at 10 degrees; adduction to 20 degrees; abduction to 30 degrees; external rotation to 45 degrees, with pain at 30 degrees; and internal rotation to 30 degrees, with pain at 20 degrees.  The VA examiner noted an unsteady walk and guarding of movement; however, there was no ankylosis, subluxation, malalignment, edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, or deformity.  

At a VA examination of the left hip disability again in May 2011, the Veteran reported symptoms including weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, pain, and daily flare-ups of pain from activity and stress, and described functional impairment including difficulty with standing and walking.  

Range of motion in the left hip (thigh) was reported as follows: flexion to 115 degrees, extension to 25 degrees, adduction to 15 degrees, abduction to 20 degrees, external rotation to 40 degrees, and internal rotation to 30 degrees.  Pain did not limit the motion further than the figures listed, and the Veteran was able to perform repetitive motion without further limitation.  The VA examiner noted that there was no ankylosis, subluxation, instability, abnormal movement, effusion, guarding of movement, or malalignment.  

VA and private treatment records for the period from April 27, 2005 include several instances of complaints and treatment related to hip pain.  Neither VA nor private treatment records include left hip range of motion measurements or an indication of ankylosis, flail joint, malunion, or nonunion related to the left hip.

In sum, the evidence for the period from April 27, 2005 demonstrates a relatively consistent left hip disability picture.  During this period, the left hip disability manifested symptoms including flexion to 90 degrees, extension to 10 degrees, abduction to 20 degrees, adduction to 10 degrees, external rotation to 25 degrees, and internal rotation to 20 degrees.  The Veteran reported symptoms and functional impairment including weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, pain, daily flare-ups of pain from activity and stress, and difficulty with standing and walking.  The evidence did not demonstrate ankylosis, flail joint, malunion, or nonunion related to the left hip.

The Board finds that a 10 percent disability rating is appropriate to rate the left hip disability, as a 10 percent rating recognizes the painful, limited motion that would otherwise not be compensable were it rated on limitation of motion alone.  At its worst manifestation, left hip extension was measured to 10 degrees, which is not sufficient limitation of motion for a separate compensable rating under Diagnostic Code 5251 (requiring extension limited to 5 degrees).  38 C.F.R. § 4.71a.  Similarly, the evidence does not demonstrate left hip flexion limited to 45 degrees, as required for a 10 percent rating under Diagnostic Code 5252.  Id.  Moreover, the left hip disability did not manifest limitation of abduction beyond 10 percent, the inability to cross the legs, or limitation of rotation beyond 15 percent, as required for a separate rating under Diagnostic Code 5253.  Id.

While there is evidence of painful motion, noncompensable painful motion is already considered and rated as part of the 10 percent rating under Diagnostic Code 5299-5252.  Further, the VA and private examination reports show that the Veteran had no additional limitation of motion in degrees or functional loss due to pain, painful motion, weakness, or fatigability upon repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  For these reasons, the Board finds that, even considering limitations of motion and function due to joint pain, a higher initial rating in excess of 10 percent for the left hip disability is not warranted for any period.

As for other potentially applicable diagnostic codes pertaining to the hip, the record does not contain evidence of ankylosis of the left hip or flail joint to warrant a rating under Diagnostic Code 5250 or 5254 at any time during the rating period.  See 
38 C.F.R. § 4.71a.  There is no x-ray evidence of malunion of the femur to warrant a compensable evaluation under Diagnostic Code 5255.  See 38 C.F.R. § 4.71a.  For these reasons, a separate rating for other symptoms of the left hip disability is not warranted.  

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the schedular criteria are adequate to rate the Veteran's low back disability, and no referral for extraschedular consideration is required.  The schedular criteria found in 38 C.F.R. § 4.71, Diagnostic Code 5242 specifically provides for disability ratings based on limitation of motion.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the back and lower extremities.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  As the low back disability manifested symptoms and functional impairment including limitation of motion, pain, stiffness, fatigue, spasms, and flare-ups of pain with physical activity and stress, the Board finds that the schedular rating criteria are adequate to rate the low back disability symptoms and functional impairment that limits motion; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected low back disability.

Similarly, the Board finds that the symptomatology and impairment caused by the service-connected left hip disability are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Codes 5250-55 specifically provide for disability ratings based on limitation of motion and function, and on specific abnormalities, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  In this case, considering the lay and medical evidence, the left hip disability manifested limited motion, weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, pain, daily flare-ups of pain from activity and stress, and difficulty with standing and walking.  Based on these symptoms, the Board finds that the degree of disability throughout the rating period is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are tinnitus, bilateral hearing loss, and bilateral knee degenerative joint disease.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the low back and left hip disabilities, and referral for consideration of extraschedular rating is not required.

The Board emphasizes that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16(b), although having some similar criteria such as questions of the degree of interference of impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that disability.  In contrast, 38 C.F.R. § 4.16(b) requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96.  

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) requires only marked interference with employment, meaning above and beyond the schedular rating assigned for the disability, whereas TDIU requires evidence of unemployability.  Kellar, 6 Vet. App. at 162; see also Thun, 22 Vet. App. at 117 ("extraschedular consideration may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the veteran is totally unemployable").  In Thun, 22 Vet. App. 111, the Court held that difficulty in obtaining or retaining employment is an element considered for establishing a TDIU; therefore, to require the same showing in determining entitlement to extraschedular consideration under 38 C.F.R. § 3.321 would create an impermissible overlap between these two concepts.        

In contrast, consideration of entitlement for a TDIU requires VA to evaluate whether a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  See 38 C.F.R. § 4.16.  The central inquiry in TDIU adjudication is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  While entitlement to a TDIU under 
38 C.F.R. § 4.16 requires an evaluation of impact that all the service-connected disabilities have on employment, entitlement to an extraschedular rating focuses only on whether the schedular rating criteria for a particular, singular disability is inadequate to compensate for the average impairment of earning capacity due to that singular disability.  


ORDER

A higher initial disability rating of 20 percent for a low back disability, but not higher, for the rating period from April 27, 2005 to May 12, 2010, is granted; a higher initial disability rating in excess of 20 percent for the rating period from May 12, 2010 is denied.

A higher initial disability rating in excess of 10 percent for a left hip disability for the entire rating period from April 27, 2005 is denied.


REMAND

Service Connection for Cervical Spine Arthritis

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the claim for service connection for cervical spine arthritis.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Specifically, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA, through QTC Medical Services, examined the cervical spine in June 2012.  Following a physical examination, an interview with the Veteran regarding past and present symptomatology, and review of the claims file, the VA examiner opined that "it is less likely than not that current neck pathology is caused by [the Veteran's] service-connected hip and back pathology."  The VA examiner's rationale was stated as "service and VA records do not support any such connection between the current cervical spine condition and the back/hip condition."  The VA examiner listed several dates for in-service and post-service treatment, including the nature of the complaints, but did not indicate why the listed treatments were considered significant.  No further explanation was provided.

During the June 2012 examination, the Veteran reported that neck pain began while on active duty, and that pain had increased over the years.  Service treatment records do not reflect any complaints, treatment, or symptoms of a neck injury or disease in service; however, Social Security Administration disability records show that the Veteran reported that several disorders - including a neck disorder - began to bother him in 1973 (during service).  Post-service treatment records include several instances of treatment for low back pain and hip pain, but only a single complaint of neck pain.  While there is only this one instance of a complaint and treatment for neck pain, the Veteran reported the pain as chronic and present for 20 years.  See February 2004 P.C.C. treatment record.  The Board notes, however, that the Veteran filed claims for several musculoskeletal disorders in 2005, including hip, ankle, and low back disorders, but a claim for service connection for a cervical spine disorder was not submitted until July 2012.

Given the Veteran's medical history outlined above, the Board finds that the June 2012 VA medical opinion is conclusory, and that a more detailed opinion is needed to fulfill VA's duty to assist the Veteran substantiate the claim for cervical spine arthritis.  See Miller v. West, 11 Vet. App. 345, 348 (1998).

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the issue of service connection for cervical spine arthritis; therefore, this matter will be remanded to obtain an addendum opinion and for readjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the issues of service connection for cervical spine arthritis and entitlement to a TDIU are REMANDED for the following action:

1.  Direct the claims file to the examiner who conducted the June 2012 VA (QTC) examination for an addendum opinion supported by reasons.  If the examiner is not available, direct the claims file to another reviewer for an opinion.  If the reviewer determines that an additional examination is needed in order to offer a medical opinion, such an examination should be scheduled.

The VA (or QTC) examiner should review all pertinent evidence of record, including the evidence outlined in the instant Board Remand.  The VA examiner is asked to prepare the following addendum opinions:

A) Is it at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed cervical spine arthritis was caused by the service-connected low back and/or left hip disabilities?

B) If no causal or etiological relationship is found, is it at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed cervical spine arthritis was aggravated (meaning that it was permanently worsened in severity beyond its normal course) by the service-connected low back and/or left hip disabilities?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner concludes that the Veteran's cervical spine disorder was aggravated by the service-connected left hip or low back disability, the examiner should explain the degree of aggravation and cite to any evidence showing a worsening/increase in severity of the cervical spine arthritis.

3.  When the development above has been completed, the remanded issues should be readjudicated.  If the benefits sought are not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


